Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restriction filed on September 21, 2022 is acknowledged.
Claims 4, 6, 10-14, 19-21, 26, 28-31, 34-37 and 40-51 have been cancelled.
Claims 1-3, 5, 7-9, 15-18, 22-25, 27, 32-33 and 38-39 are pending in this application.


Restriction
Applicant’s election without traverse of Group 3 (claims 15-18, 22-25, 27, 32-33 and 38-39) and the election of species without traverse of the following: CRV431 as the species of cyclosporine analog, reducing fibrosis as the species of reducing or reversing, liver fibrosis as the species of type of fibrosis, non-alcoholic steatohepatitis (NASH) as the species of type of fibrosis, 50% reduction in fibrosis as the amount of reduction, and an anti-inflammatory agent as the species of additional therapeutic agent in the reply filed on September 21, 2022 is acknowledged. Restriction is deemed to be proper and is made FINAL in this office action. Claims 1-3, 5 and 7-9 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. A search was conducted on the elected species, and prior art was found. Claims 17-18, 24, 27 and 33 are withdrawn from further consideration as being drawn to nonelected species. Claims 15-16, 22-23, 25, 32 and 38-39 are examined on the merits in this office action. 
Objections
The drawings are objected to because of the minor informality in Figure 11. Figure 11 is missing the X axis label. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.


Rejections
35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16, 22-23, 25, 32 and 38-39  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al (J. Pharmacol. Exp. Ther., November 2019, 371: 231-241, filed with IDS).
Kuo et al teach that cyclophilin inhibitor, CRV431 decreases fibrosis (see Title). CRV431 is the same species elected and recited in claim 25, meeting the limitation of instant claims 15 and 25. Kuo et al teach that CRV431 decreased liver fibrosis in a 6-week carbon tetrachloride model and in a mouse model of non-alcoholic steatohepatitis (NASH) and the CRV431 administration during a late, oncogenic stage of the NASH disease model resulted in a 50% reduction in the number of size of liver tumors (see abstract), meeting the limitation of instant claims 16, 22-23 and 32. Kuo et al further suggest combining multiple, single-pathway drugs (anti-inflammatory, anticancer, and antiviral) (see p. 237, right column, 1st full paragraph), meeting the limitation of instant claims 38-39.
Since the reference teaches ALL of the active method steps, i.e., the same patient population and the same compound (CRV431), the reference anticipates instant claims 15-16, 22-23, 25, 32 and 38-39.

Claim(s) 15-16, 22-23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cales reference (US 2017/0337322) as evidenced by IUPHAR/BPS Guide to PHARMACOLOGY (pp. 1-2, enclosed; accessed 11/30/2022).
Cales reference teaches treating liver fibrosis by administering at least one therapeutic agent selected from the group consisting of…CPI 431-32 (see paragraphs [0021], [0039], [0194], [0199] and claims 8 and 17, for example). As evidenced by IUPHAR/BPS Guide to PHARMACOLOGY, CPI 431-32 is also known as CRV-431 and CRV431, meeting the limitation of instant claims 15-16 and 25. Cales reference teaches that the patient suffers from non-alcoholic steatohepatitis (NASH) (see for example, paragraphs [0198] and [0205]), meeting the limitation of instant claim 23. Since the reference teaches ALL of the active method steps, i.e., the same patient population and the same compound (CRV-431), the reference anticipates instant claims 15-16, 22-23 and 25.

CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654